Title: From George Washington to John Laurance, 26 September 1780
From: Washington, George
To: Laurance, John


                        

                            
                            Sir
                            Robinson’s House in the Highland’s Sepr 26 1780
                        
                        You will have heard probably before the receipt of this, that Major General Arnold has gone to New York—and
                            that the adjutant General of the British Army & Mr Joshua Smith who were concerned with him in measures which
                            occasioned his flight are both in our hands. I am desirous of seeing You without loss of time in consequences of these
                            events, and request that You will proceed to Head Qrs wherever they may be, without delay. I am Dr Sir with regard
                            & esteem Yr Most Obed. St
                        
                            Go: Washington
                        
                    